


EXHIBIT 10.32

 

[g255913kii001.jpg]

 

October 11, 2013

 

Dear Thomas,

 

On behalf of Digital River, Inc., a Delaware corporation, we are pleased to
extend to you this offer of employment.  This offer is contingent upon (a) your
ability to accept the position without violating any non-compete or other
related legal agreements, (b) signing required documents including the
Proprietary Information Agreement and the Change of Control and Severance
Agreement, (c) satisfactory reference, background and other checks, (d) proof of
your ability to work in the United States and compliance with all other legal
requirements and (e) compensation committee approval of compensation package. 
The Proprietary Information Agreement and the Change of Control and Severance
Agreement accompany this offer letter for your review and signature.

 

Start Date:

 

November 18, 2013

 

 

 

Title:

 

EVP & GM, Commerce

 

 

 

Base Salary:

 

$350,000 per annum - Digital River pays biweekly for a total of 26 pay periods
per calendar year. Your position is an exempt position and not eligible for
overtime.

 

 

 

Bonus:

 

100% of your annual base salary and subject to Digital River’s Performance
Incentive Plan, as administered by the Company’s Compensation Committee.

 

 

 

Restricted

 

 

Stock Grants:

 

You will be recommended to receive 50,000 of the Company’s restricted stock
valued as of the day of grant which vest over 4 years.

 

 

 

 

 

The vesting of this grant will be as follows:

 

 

 

 

 

 

25% on your first anniversary of the grant date

 

 

 

25% on your second anniversary of the grant date

 

 

 

25% on your third anniversary of the grant date

 

 

 

25% on your fourth anniversary of the grant date

 

 

 

 

 

Other provisions and rights of ownership of these stock grants are contained in
the document entitled Digital River, Inc. 2007 Equity Incentive Plan. These
restricted shares are subject to approval by the Compensation Committee at its
next regular monthly meeting following your hire date. Subsequent to this
approval by the Compensation Committee, you will receive the separate written
restricted stock grant document. Until you receive this document, you have no
restricted stock grant from the Company.

 

 

 

Annual Equity:

 

For fiscal 2014, in connection with your hiring, your equity has been
incorporated into the new hire equity shares. For fiscal 2015, you shall be
eligible for additional future equity awards as customarily granted to executive
officers as determined in the sole discretion of the Compensation Committee.

 

 

 

Change of

 

 

Control:

 

As a senior executive of Digital River you and the Company will enter into a
Change of Control and Severance Agreement.

 

 

 

 

 

The Revenue Growth Experts in Global Cloud Commerce

 

 

Digital River, Inc. · 10380 Bren Road West · Minnetonka · Minnesota 55343 ·
United States

 

 

Phone: +1.952.253.1234 · Fax: +1.952.253.8497 · www.digitalriver.com

 

--------------------------------------------------------------------------------


 

Benefits:

 

As a full-time employee you are eligible for Digital River’s employee benefits
package. Benefits will commence on the first of the month immediately following
hire date.

 

 

 

Paid Time Off:

 

You will accrue Personal Time Off (PTO) according to Digital River’s current
program. You will receive 20 days of PTO per year. At present, except in unusual
circumstances and to the extent permitted by law, unused PTO does not carry over
from year-to-year.

 

This letter, supersede and replace any oral discussions, e-mail exchanges,
letters and/or other communications you have had with anyone about the terms and
conditions of your employment, as well as any promises you may believe have been
made to you that surround your employment.  In that regard, please note that
Digital River is an at-will employer, and neither you nor Digital River is bound
to continue the employment relationship if either chooses, at its will, to end
the relationship at any time.  Consulting work outside of Digital River is
prohibited.

 

We welcome you to become a part of the Digital River Team!  We are hopeful that
your contribution will prove to be a strategic part of the success of the
company.

 

 

Sincerely,

 

 

/s/ David C. Dobson

 

 

10/23/13

David C. Dobson, Chief Executive Officer

 

 

Date

 

 

 

 

 

 

 

 

/s/ Thomas Peterson

 

 

10/15/13

Thomas Peterson

 

 

Date

 

--------------------------------------------------------------------------------
